Citation Nr: 1725644	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1969 to May 1971.

This appeal arises before the Board of Veterans' Appeals (Board) from a July 2011 rating decision in which the Department of Veteran Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO) granted entitlement to service connection for posttraumatic stress syndrome (PTSD) at a disabling rate of 30 percent.  The Board previously remanded this case in March 2014 for further development.

The Board notes that the Veteran filed a formal claim for a TDIU in July 2011.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is seeking entitlement to a TDIU as a component of his claim for a higher initial rating for his service-connected PTSD.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD is manifested by symptoms such as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, depressed mood, anxiety, and mild memory loss.  

2.  The Veteran's PTSD is a single, service-connected disability that is not rated at least 60 percent disabling, and the evidence of record does not establish that the Veteran is unable to secure and follow substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

In this case, the appeal arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven, thereby rendering section 5103A notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016) to assist the Veteran.  Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The VA has fulfilled its duty to obtain all government records and assist the Veteran in identifying and obtaining all relevant records to support this claim.  The RO associated the VA treatment records, service treatment records, private treatment records and VA examination reports with the claims file.

In further fulfilling the duty to assist, the Veteran was afforded VA examinations in connection with his claim in December 2010 and September 2015.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board found these examinations to be adequate in adjudicating the Veteran's claim, and thus, have met the requirements to satisfy the duty to assist.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.


II.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent disabling.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Because a decision was issued by the RO in July 2011, the Veteran's claim does not meet the provisions of this interim rule.  Therefore, the applicable DSM-IV criterion applies.  

One factor for consideration under DSM-IV is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF of 61 to 70 is reflects some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 30 percent.

The evidence of record shows that the Veteran has received treatment for his condition since at least 2008.  In an August 2008 private psychiatric report, the Veteran reported that, after his return from Vietnam, he stopped socializing and started drinking more than his habit, but he was able to stop for the years to come.  He also reported that he had many flashbacks, felt edgy, angry, irritable, easily frustrated, very jumpy, guarded and mistrustful.  The Veteran reported further symptoms of anxiety, insomnia, hypervigilance, and being easily startled.  He stated that the symptoms started to linger for a while, and eventually got better, but when exposed to a trigger, his symptoms would come back.  

The Veteran reported that after his separation from the military, he went back to his prior place of employment, and he worked there for one year but he could not stand the job anymore.  He stated that he could not stand enclosed spaces anymore, so he learned how to drive trucks and he got a job as a truck driver for about 10 years until that company went out of business.  The Veteran went on to state that he resumed work at a warehouse for about 10 years, until his company placed him in his then current position as a truck driver.  The Veteran noted that he was only able to work as a driver because he had little interaction with people.  The Veteran stated that he did not talk about Vietnam and avoided any reminder.  He indicated that he avoided people.  The Veteran's wife reported that he had only a few associates and no friends.  The Veteran also stated that he has had some suicide wishes, but that he would never do anything to harm himself.  

The private examiner noted that, at the time of examination, the Veteran looked older than his stated age, and was disheveled and unkempt.  The examiner also noted that the Veteran seemed to have an anxious mood and affect.  The examiner also stated that there was some initial stuttering, which indicated a high level of anxiety.  The examiner further noted that the Veteran had general psychomotor retardation and general poverty of thought content.  The examiner went on to note that the Veteran's attention and concentration were slightly affected.  The examiner reported that the Veteran denied any auditory or visual hallucinations.  The examiner also reported that the Veteran denied suicidal ideation or homicidal ideation at the time of the assessment.  The examiner further reported that there was no evidence of any psychosis or delusions.  The Veteran was alert and oriented, and had good insight and judgment.  The private examiner assigned a GAF score of 40.

In a September 2009 private medical record, the Veteran reported that he still felt very depressed and overwhelmed.  The Veteran also reported that he was still having sleep problems, flashbacks and nightmares.  The Veteran noted that he had low energy and felt tense and worried all the time.  The Veteran further reported that he was still confined at home.  The examiner noted that the Veteran looked dull and tired.

In a January 2010 private medical record, the Veteran reported that he did not feel that well.  The Veteran reported symptoms of frustration and fragmented sleep.  The Veteran also reported worry and no ability to relax.  The Veteran stated that he continued to work as a truck driver.  The examiner noted that the Veteran was anxious and had a constricted affect.

In December 2010, the Veteran was afforded a VA examination.  The Veteran reported mild to moderate sleep impairment, with difficulty staying asleep and waking early several times per week.  The Veteran also reported that he has fair impulse control, with some episodes of violence, noting a property damage incident during arguments with his wife.  The Veteran was found to be clean and casually dressed, with euthymic mood and normal affect.  He was oriented in all spheres, and had unremarkable speech, thought process, and thought content.  Attention and memory were intact, and judgment and insight were fair.  The examiner noted that there was no evidence of delusions, hallucinations, inappropriate behavior, panic attacks, obsessive/ritualistic behavior, suicidal ideation, homicidal ideation, or problems with activities of daily living.  The Veteran was able to maintain minimum personal hygiene.  The Veteran endorsed occasional mild to moderate depressed mood.

The VA examiner noted that the Veteran made efforts to avoid thoughts, feeling, or conversations associated with the trauma, including making efforts to avoid people, places, or activities associated with the trauma.  The examiner also noted the Veteran's feeling of detachment or estrangement from others, irritability or outbursts of anger, hypervigilance, and exaggerated startled response.  The Veteran reported that his reexperiencing symptoms occurred several times a week with mild to moderate intensity.  His avoidance symptoms and behaviors occurred most of the time, as he actively avoided croweded areas, reminders of his military stressors, and is distant from others with moderate intensity.  He indicated that he had increased anxiety and occasional depressed mood following stress exposure, and that he had increased irritability, social isolation, avoidance of crowded areas, and poor sleep.  The examiner noted that the Veteran reported having occasional arguments with co-workers, but he also reported that he had learned to walk away from conflict at his job and he denied significant occupational impairment.  The Veteran reported being married to his wife for the past 43 years.  He had two adult children with whom he had continued contact.  He asserted that he reported spending the majority of his time with his wife or by himself.  He stated that he had few friends and limited social interaction.  He also indicated that he used to go bowling regularly, but noted that he has engaged in this less often due to increased social withdrawal.  The examiner stated that the Veteran had mild to moderate anxiety and mood symptoms which appeared to cause moderate social and family impairment, with minimal occupational impairment.  The examiner assigned a GAF score of 57.

In a May 2011 private medical record, the Veteran reported continuous problems with sleep.  The Veteran also reported that he is easily irritated and gets nauseous stomach since his retirement.  The Veteran stated that he continued to have flashbacks and nightmares.  The examiner noted that the Veteran appeared disheveled and depressed.

In an August 2011 private medical record, the Veteran reported that he had been able to sleep 3 to 4 hours a night.  The Veteran also reported having a nervous stomach and anxiety.  The examiner reported that the Veteran was worried and restless with a constricted effect.

In a January 2014 private medical report, the examiner reported that the Veteran appeared anxious and disheveled.  The examiner noted psychomotor restlessness.  The examiner stated that the Veteran reported symptoms of anxiety, depression and hyperarousal symptoms.  The examiner noted that there was no change in the Veteran's cognitive status since his last visit.  The examiner assigned the Veteran a GAF score of 48.

In a May 2014 private medical record, the Veteran reported continued anxiety with no improvement.  The Veteran reported that he still had problems with socialization and continued to experience flashbacks, nightmares, and hyperarousal symptoms.  The Veteran reported that he felt his medication was ineffective.  The examiner noted that the Veteran had no flight of ideas, looseness of association, or circumstantial thought.  The examiner did, however, report that the Veteran had thought blocking, word searching, and delayed thought.

In September 2015, the Veteran was afforded a VA medical examination.  The Veteran reported that he remained married to his wife of 48 years, but that she now suffered from dementia, which is causing severe stress in the home as well as an increase in his anxiety.  He indicated that he remained emotionally connected to his family, but that he knew he would have to place his wife in an assisted care facility soon.  The Veteran also stated that he retired from truck driving in 2011.  The Veteran admitted to occasional thoughts of suicide, but denied seriously considering self-injury or suicide, citing his family and faith as protective factors against suicide.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  

The examiner summarized the Veteran's level of social and occupational impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

After reviewing the conflicting medical opinions, the examiner stated that it was at least as likely as not that the Veteran's PTSD impairs his ability to work.  The examiner explained that the Veteran reported a continuation of symptoms that include nightmares, depression, and anxiety with insomnia.  The examiner noted that the designation of a GAF score was no longer recognized by current diagnostic standards of DSM-V; however, the examiner opined he would assign a GAF score of 60 at the time of this examination using the DSM-IVR standards for the Veteran.  The examiner stated that, while the Veteran reported some improvement in his mental health functioning due to private medical treatment, he continued to report symptoms of PTSD that could impair work and social functioning.  Specifically, the examiner noted that the Veteran continues to report daily anxiety with persistent sleep problems that result in mental and physical fatigue, and subsequent problems with attention, concentration, and memory that could impair his ability to adhere to work protocols and/or perform work related tasks.

As to the question of the significance of the GAF score of 40 assigned in the August 2008 private psychiatric report, the VA examiner stated that the private examiner outlined symptoms of PTSD and he noted the observed presence of significant anxiety.  The VA examiner stated, however, that without notations as to the intensity and frequency of the aforementioned PTSD symptoms, it is not possible to comment on the accuracy of the GAF score assigned in August 2008.

After consideration of the lay and objective evidence of record, the Board finds that the assignment of a 30 percent initial rating is appropriate.  Throughout the appeal period, the Veteran experienced symptoms of anxiety, depressed mood, chronic sleep impairment and mild memory loss.  These symptoms more closely approximate to a 30 percent disabling evaluation.

As stated above, GAF scores are not dispositive, and rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores of 40, 48, 57, and 60.  During the August 2008 private report, at which time the Veteran was assigned a 40 GAF score, the Veteran reported mild to moderate sleep impairment and mild to moderate depressed mood, which more closely approximate to a 30 percent rating.  Moreover, even though the Veteran reported an episode of property damage, the examiner noted that the Veteran had fair impulse control overall.  The Board also notes that, as stated in the September 2015 VA opinion, the private August 2008 examiner did not report the frequency and intensity of the symptoms the Veteran experienced.  During the January 2014 private medical report, at which the Veteran was assigned a GAF score of 48, the examiner noted symptoms of anxiety, depression and hyperarousal symptoms.  The Board notes that circumstantial thought, looseness of association, paranoia or delusions were denied.  Therefore, the cumulative record of evidence reflects symptoms more closely approximated to a 30 percent rating.

The Veteran's symptoms are not so severe such that they warrant a 50 percent rating.  While the Veteran did have disturbances of motivation and mood and some difficulty in establishing and maintaining effective work and social relationships, the overall picture of the Veteran's psychiatric disorder did not more nearly approximate the criteria for a 50 percent rating.  Specifically, the Veteran's medical records do not show impaired judgment, flattened affect, panic attacks more than once a week, impairment of memory, impaired abstract thinking, difficulty understanding complex commands, circumstantial, circumlocutory, or stereotyped speech, or similarly severe symptoms.  

The Veteran's symptoms are also not so severe as to warrant a 70 percent rating.  While the Veteran did have some impaired impulse control and difficulty in adapting to stressful circumstances, the overall picture of the Veteran's psychiatric disorder did not more nearly approximate the criteria for a 70 percent rating.  Although the Veteran reported some occasional thoughts of suicide in September 2015, he denied seriously considering self-injury or suicide, citing his family and faith as protective factors against suicide.  The Veteran has otherwise consistently denied suicidal ideation throughout his appeal period, and the Board finds that his occasional thoughts of suicide at one point during his appeal period does not rise to the level of severity as would be contemplated in a 70 percent rating.  The Veteran was also noted to appear disheveled at a couple private medical treatment sessions.  However, he was otherwise found to be clean and neat throughout the appeal period, and the Board finds that his occasional disheveled appearance does not rise to the level of severity of neglect of personal appearance and hygiene as would be contemplated in a 70 percent rating.  The evidence also shows that the Veteran may have difficulty relating to others, but he does not have an inability to establish and maintain effective relationships.  Finally, the Veteran does not have a history of obsessive rituals, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting his ability to function, spatial disorientation, or similar symptoms.  

Furthermore, the evidence of record does not show total occupational and social impairment as to warrant a 100 percent rating.  While it has been demonstrated that the Veteran has significant symptoms of PTSD, those symptoms have not prevented the Veteran from maintaining certain relationships.  Moreover, the medical records reflect that the Veteran is able to perform certain tasks, such as being a caretaker for his spouse, and he has always been able to maintain activities of daily living.  While the Veteran's disability has some occupational impacts, it does not rise to the level of total occupational impairment.  The Veteran has been able to attend therapy sessions to improve his symptoms.  Furthermore, the evidence has demonstrated that the Veteran does not suffer from disorientation to time or place, delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, or memory loss of any kind.  There is no evidence of a persistent danger of hurting others, as the Veteran has consistently denied homicidal ideation.  While he had occasional suicidal ideation at one point, he reported that he denied seriously considering self-injury or suicide.  This would not rise to the level of being a persistent danger of hurting self.  Therefore, given all of the above, a 30 percent disabling evaluation is appropriate.

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a rating higher than 30 percent is warranted.

Accordingly, the Board finds that the evidence of record weighs heavily against a finding of an initial rating higher than 30 percent.

III.  TDIU CLAIM

The Veteran has contended that his service-connected PTSD is responsible for his current unemployment.  Entitlement to TDIU is a potential element of all increased rating claims, and the Veteran's contentions raise that issue in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is properly before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop. 38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(2) (2016).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unable to secure gainfully substantial work due to his service-connected PTSD.  

During the pendency of the Veteran's claim, service connection has been in effect for PTSD, evaluated as 30 percent disabling, effective July 29, 2008.  It is his only service-connected disability.  Therefore, the Board finds that the Veteran's service-connected PTSD does not meet the schedular criteria for a TDIU for any point during the period on appeal.  38 C.F.R. § 4.16 (a) (2016).

The Board has considered whether the Veteran's claim should be referred to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  When a Veteran's service-connected disability does not meet the schedular criteria under 38 C.F.R. § 4.16(a) but there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service.  In this case the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis. 

In a December 2010 VA examination, the Veteran reported that he had worked for the same employer as a truck driver for the past 25 years.  The Veteran also reported that he had not lost any time from work during the last 12 months.  The Veteran reported occasional arguments with co-workers, but also reported that he had learned to walk away from conflict at the job and denied significant occupational impairment.  The examiner found that the Veteran's symptoms appeared to cause definite social and family impairment with minimal occupational impairment. 

In July 2011, the Veteran's last employer submitted a statement of employment information.  The employer stated that the Veteran's employment ended in April 2011 due to retirement, but not on disability.

In a September 2015 VA examination, the examiner stated that it was at least as likely as not that the Veteran's PTSD impairs his ability to work.  The examiner explained that the Veteran reported a continuation of symptoms that include nightmares, depression, and anxiety with insomnia.  The examiner went on to explain that the insomnia resulted in mental and physical fatigue which could impair the Veteran's ability to attend, concentrate, and recall work related protocols, procedures, and tasks.  The examiner concluded that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Board finds that the evidence of record is insufficient to show that the Veteran was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities, such that a referral is warranted for consideration of an extraschedular rating.  The probative evidence of record indicates that the Veteran did not leave his last employment due to disability.  Moreover, the December 2010 VA examination only notes minimal effects of the Veteran's PTSD on occupation.  Furthermore, the September 2015 VA examination does not show impairment so severe as to prevent the Veteran from securing and maintaining employment.

As the evidence fails to persuasively establish that the Veteran's service-connected PTSD precludes substantially gainful employment, the Board finds that referral for a TDIU evaluation on an extraschedular basis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating higher than 30 percent disabling for PTSD is denied.

Entitlement to a TDIU is denied. 



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


